Title: To George Washington from Major General John Sullivan, 7 August 1779
From: Sullivan, John
To: Washington, George


        
          [Wyalusing, Pa., 7 Aug. 1779]
        
        Extract of a letter from General Sullivan dated at Wyalusing 7th Augt 1779.
        “In my last I gave your Excellency a particular and just Account of the state of my provisions, since which I have determined to keep open if possible the Channel of supplies, for my apprehensions of failure arise more from a probability of want, than from any possible resistance of the Enemy. Your Excellency will therefore rather I hope approve of than discountenance my exertions on this occasion.”
      